Citation Nr: 9908028	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  92-23 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for infertility.

2.  Entitlement to service connection for a hysterectomy with 
bilateral salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to July 
1981.

This appeal arose from a January 1991 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  This was confirmed and continued by 
rating actions issued in February and July 1992.  In November 
1994, this case was remanded for additional development.  In 
March 1996, a rating action was issued which continued the 
denials of the requested benefits.  In February 1997, the 
Board of Veterans' Appeals (Board) remanded the two issues 
noted above for additional development.  In August 1998, the 
veteran and her representative were provided a supplemental 
statement of the case which informed them of the continued 
denial of the benefits sought.


FINDINGS OF FACT

1.  The veteran's infertility was not aggravated by service.

2.  The veteran's endometriosis, which resulted in her 
hysterectomy with bilateral salpingo-oophorectomy, was 
present in service.


CONCLUSIONS OF LAW

1.  The veteran's infertility clearly and unmistakably 
preexisted service, and the presumption of soundness at 
entrance into service is rebutted.  38 U.S.C.A. §§ 1111, 
1131, 5107(a) (West 1991).

2.  The veteran's preexisting infertility was not aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.306(a), (b), & (c) (1998).

3.  The veteran's hysterectomy with bilateral salpingo-
oophorectomy was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).


I.  Service connection for infertility

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear an unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (1998).

A review of the veteran' service medical records indicated 
that she first noted in November 1980 that she had been 
trying to get pregnant since her marriage in June 1980.  The 
assessment was questionable infertility.  A March 1981 
notation reported the history of a right oophorectomy.  She 
was admitted in April 1981 for a diagnostic laparoscopy, 
which showed an absent right ovary and tubal adhesions on the 
right.  In June 1981, she was admitted for a tubolysis and a 
possible tuboplasty.  She indicated that she had had normal 
periods, but had been unable to conceive.  She had had a 
right ovarian cyst rupture, followed by the removal of the 
right ovary.  The diagnosis noted that at the time of the 
surgery she suffered from infertility.  The postoperative 
diagnosis was tubo-ovarian adhesions.

Following service, the veteran was examined in December 1990.  
She complained of infertility.  This was noted to be a risk 
given her tubal disease.

The veteran was afforded a VA examination in September 1997.  
This noted that she was status post abdominal hysterectomy, 
bilateral salpingo-oophorectomy for adhesions and pelvic 
pain.  A November 1997 addendum to the VA examination found 
that her infertility was due to adhesions that developed 
following surgery performed in April 1977 for an ovarian 
cyst.  The examiner commented that "[i]t was not worsened by 
surgery performed in North Dakota [in service], nor did it 
worsen during military service."

As previously noted, service connection may be granted for 
disabilities which preexist service when they can be shown to 
have been aggravated by such service.  The record clearly 
establishes that the veteran underwent a surgical procedure 
for a ruptured ovarian cyst in April 1977 when the cyst 
itself and the appendix were removed; the pathology report 
showed a hemorrhagic corporus luteum cyst of the right ovary.  
The examiner noted in November 1997 that it was this surgery 
that had resulted in adhesions that caused the infertility 
noted in service.  Therefore, the evidence presents that her 
infertility preexisted service.  However, the evidence does 
not show that her service aggravated her tubal occlusive 
infertility.  She did undergo procedures to remove the tubal 
obstructive adhesions in service; however, the VA examiner 
noted in November 1997 that this surgery had not worsened her 
condition, and found that it had not worsened during her 
military service.  Therefore, the evidence does not support a 
finding that her tubal occlusive infertility due to surgical 
adhesions increased in severity during service.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for infertility.


II.  Service connection for a 
hysterectomy with bilateral salpingo-
oophorectomy

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

The veteran's service medical records showed that she was 
seen on May 17, 1980 with complaints of a reddish brown 
vaginal discharge on and off for a month.  There was no pain 
reported.  The examination noted that she was tender over the 
right upper quadrant.  The examiner suspected probable 
gastroenteritis.  The pelvic examination was deferred to the 
medical doctor.  On March 6, 1981, she noted that her menses 
occurred ever 26 to 28 days and was accompanied by cramping.  
She was noted to be infertile, which the doctor attributed to 
her tubal disease (a past history of a right oophorectomy and 
a pelvic infection were noted).  On March 30, 1980, she 
complained of heavy bleeding; however, she did not indicate 
that she was in any pain.  The diagnosis was dysfunctional 
uterine bleeding (DUB).  On April 1, 1981, she reported 
having abnormal bleeding.  She indicated that her last period 
had begun on February 23, 1981, but that she had had light 
spotting on March 14 and March 30.  She had also had some 
cramping.  She believed that she might have been pregnant.  
Pregnancy was ruled out and she was placed on a profile for 
DUB.  A diagnostic laparoscopy was performed in May 1981.  
Upon inspection of the pelvis, the right fallopian tube was 
found to be adherent to the right lateral abdominal wall, 
although it appeared to be grossly normal.  There was no 
evidence of endometriosis in any part of the abdominal 
cavity, including the pelvic organs.  The right ovary was 
reportedly absent and the left ovary appeared to be normal.  
In June 1981, a tubolysis was performed to treat the 
veteran's tubal adhesions.  There were also adhesions of the 
right and left fallopian tubes from old endometriosis.  
During the procedure, probable endometriosis was removed from 
the peritoneum.  The post-operative diagnosis was tubo-
ovarian adhesions.  Her menses was noted to be normal at the 
beginning of July.  The July 1981 separation examination 
noted a 12 cm scar on the abdomen from the May 1981 
laparoscopy and the June 1981 tuboplasty.  The pelvic 
examination was deferred given her indication that she was 
possibly pregnant.

After service, the veteran complained of difficult periods in 
the late 1980's and early 1990's.  She stated that she would 
feel very bloated and would experience a great deal of pain.  
These symptoms would be relieved by the beginning of her 
period.  

In December 1989, the veteran was admitted to a private 
hospital; the preoperative diagnosis was left ovarian cyst.  
She underwent a diagnostic laparoscopy with lysis of 
adhesions and drainage of the left ovarian cyst.  

A December 1990 private examination of the veteran referred 
to several gynecological problems, including chronic pelvic 
pain, dysmenorrhea, apparent pelvic adhesions and 
endometriosis.  She was noted to have undergone a right 
oophorectomy at the age of 18.  She reportedly had slightly 
irregular periods in the Air Force and a laparoscopy had 
revealed endometriosis.  She then underwent a laparotomy with 
lysis of the adhesions and the endometriosis.  She had 
another laparoscopy in December 1989, which had shown the 
presence of tubal adhesions with the fimbriae bound down.  
Since then, she reported severe dysmenorrhea but no pain 
between periods.  The pelvic examination was normal. 

In March 1992, the veteran was hospitalization, where her 
long history of chronic pelvic pain, which had been resistant 
to medical management, was noted.  She had been diagnosed 
with endometriosis in 1981 following exploratory laparotomy 
(at which time she underwent a bilateral ovarian wedge 
resection along with resection of the endometriosis).  A 
diagnostic laparoscopy had also noted pelvic adhesions.  
Another diagnostic laparoscopy in 1989 had revealed 
paratublar adhesions but no endometriosis at that time.  She 
also had a tubal occlusion with the tube being bound down.  
Since then she had experienced severe dysmenorrhea and pelvic 
pain.  She denied dyspareunia, but did have a history of 
galactorrhea and hirsutism.  She indicated that she had pain 
with defecation and noted a past history of treatment for 
pelvic inflammatory disease.  She stated that she wanted 
definitive treatment for her complaints.  The pelvic 
examination noted normal external female genitalia, with a 
normal vagina and cervix.  On the bimanual examination, the 
uterus was noted to be small and nontender.  The adnexa were 
nontender and there were no masses palpable.  She underwent a 
total abdominal hysterectomy and bilateral salpingo-
oophorectomy with lissive of extensive adhesions, as well as 
ureterolysis.  At the time of the surgery, a left ovarian 
cyst was noted, as was probable endometriosis.  She was 
discharged four days later.

The veteran was examined by VA in September 1997.  She 
complained of lower abdominal pain with sitting, standing and 
lying down.  The pelvic examination was within normal limits 
(the vagina and the cervix were normal and the bimanual 
examination was negative).  The assessment was total 
abdominal hysterectomy, bilateral salpingo-oophorectomy.  A 
history of endometriosis first diagnosed in 1981 was noted.

After a careful review of the evidence of record, it is found 
that service connection for the veteran's hysterectomy with 
bilateral salpingo-oophorectomy is warranted.  The evidence 
of record revealed that the veteran underwent a total 
abdominal hysterectomy with bilateral salpingo-oophorectomy 
for the treatment of severe dysmenorrhea, pelvic pain and 
endometriosis.  The endometriosis was first diagnosed in 
1981, during her period of service.  Therefore, it is found 
that her hysterectomy with bilateral salpingo-oophorectomy 
was performed for the treatment of a condition that was first 
noted in service.  As a consequence, the evidence supports a 
finding of service connection.

In conclusion, it is found that, after resolving any doubt in 
the veteran's favor, the evidence supports the claim for 
service connection for a hysterectomy with bilateral 
salpingo-oophorectomy.


ORDER

Service connection for infertility is denied.

Service connection for endometriosis with resulting 
hysterectomy with bilateral salpingo-oophorectomy is granted.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



- 8 -


- 1 -


